DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-20) in the reply filed on 1/24/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al. (U.S. 10049954; hereinafter Bang).
Regarding claim 1, Bang discloses a semiconductor package comprising:
a substrate (labeled fig. 9C) having a first surface (e.g. a bottom surface of the substrate in labeled fig. 9C) and a second surface (e.g. a top surface of the substrate in labeled fig. 9C) opposite to the first surface;
a semiconductor die 430 (fig. 9C) coupled to the second surface of the substrate;


    PNG
    media_image1.png
    371
    805
    media_image1.png
    Greyscale

Regarding claim 2, Bang discloses the further comprising: a metal trace 224 (fig. 9C) coupled to the first surface of the substrate, at least a portion of the metal trace being exposed through the molding (fig. 9C).
Regarding claim 3, Bang discloses that wherein the substrate (see labeled fig. 9C) includes a via (labeled fig. 9C) extending between the first surface and the second surface (fig. 9C).
Regarding claim 7, Bang discloses the device further comprising: a first metal trace (labeled fig. 9C) coupled to the second surface of the substrate; a second metal trace (labeled fig. 9C) coupled to the first metal trace, the semiconductor die 430 being coupled to the second metal trace (labeled fig. 9C).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (U.S. 10049954; hereinafter Bang) in view of Constantino et al. (U.S. 9735112; hereinafter Constantino). 
Regarding claim 4, as discussed in details above, Bang substantially discloses all the limitation as claimed above except for a first leadframe portion coupled to the second surface of the substrate; and a second leadframe portion coupled to the second surface of the substrate, the semiconductor die being disposed between the first leadframe portion and the second leadframe portion.
However, Constantino discloses a device comprising: a first leadframe portion (labeled fig. 8) coupled to the second surface of the substrate 812; and a second leadframe portion (labeled fig. 8) coupled to the second surface of the substrate 812, the semiconductor die 802 or 808 being disposed between the first leadframe portion and the second leadframe portion (labeled fig. 8).

    PNG
    media_image2.png
    423
    690
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Bang by having the first leadframe portion coupled to the second surface of the substrate; and the second leadframe portion coupled to the second surface of the substrate, the semiconductor die being disposed between the first leadframe portion and the second leadframe portion, as taught by Constantino, in order to enhance the structural strength for the semiconductor package.
	Regarding claim 5, Bang discloses that wherein the semiconductor die is a first semiconductor die 430 (fig. 9C).  Constantino discloses that wherein the semiconductor die (fig. 8) is a first semiconductor die 802 (fig. 8), the semiconductor package further comprising: a second semiconductor die 808 (fig. 8) coupled to the second surface of the substrate 812 (fig. 8).
Regarding claim 6, Constantino discloses that the device further comprising: the first semiconductor die 302 (fig. 3A), the second semiconductor die 308 (fig. 3A) and the device further comprising a third semiconductor die 314 coupled to the second surface of the substrate 310 (fig. 3A).

Regarding claim 9, Constantino discloses a metal trace 318 (fig. 3A) coupled to the second surface of the substrate 312, the passive device (e.g. the capacitor 314) being coupled to the metal trace 318 (fig. 3A).
	Regarding claim 10, Constantino discloses that a leadframe portion (labeled fig. 3C) coupled to the substrate 310 (fig. 3A); a passive device (e.g. a capacitor 314 in fig. 3A) coupled to the leadframe portion (labeled fig. 3C).

    PNG
    media_image3.png
    638
    826
    media_image3.png
    Greyscale


Regarding claim 11, Bang discloses a semiconductor package comprising:

a first metal trace 224 (fig. 9C) coupled to the first surface of the substrate;
at least one second metal trace (labeled fig. 9C) coupled to the second surface of the substrate;
a semiconductor die 430 (fig. 9C) coupled to the at least one second metal trace; and
a molding 150 encapsulating the semiconductor die 430 and a majority of the substrate, at least a portion of the first metal trace 224 being exposed through the molding such that the substrate is configured to function as a heat sink (e.g. the semiconductor die 430 is locating above the substrate; therefore, the substrate is configured to function as the heat sink).

    PNG
    media_image4.png
    371
    805
    media_image4.png
    Greyscale

Bang doesn’t disclose the leadframe portion coupled to the substrate.
However, Constantino discloses a device comprising: a leadframe portion (labeled fig. 8) coupled to the substrate 812 (fig. 8).

    PNG
    media_image5.png
    423
    690
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Bang by having the leadframe portion coupled to the substrate, as taught by Constantino, in order to enhance the structural strength for the semiconductor package.
Regarding claim 12, Bang discloses wherein the substrate includes a via (labeled fig. 9C) connecting the die 430 to the first metal trace 224 (fig. 9C).  Constantino discloses the leadframe portion (labeled fig. 8) connecting to the die and the substrate 810 (fig. 8).  Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Bang by having the leadframe portion coupled to the substrate, as taught by Constantino, in order to enhance the structural strength for the semiconductor package.
Regarding claim 13, Bang discloses that wherein the at least one second metal trace includes two stacked metal traces (labeled fig. 9C).

    PNG
    media_image6.png
    371
    805
    media_image6.png
    Greyscale


Regarding claim 14, Constantino discloses the package further comprising: a capacitor 314 (fig. 3A) coupled to the leadframe portion (labeled fig. 8) or the substrate 310 (fig. 3A).
Regarding claim 15, Bang discloses wherein the semiconductor die 430 (fig. 9C) coupled to the at least first metal trace 224 (fig. 9C) and second metal trace (labeled fig. 9C).
Bang doesn’t disclose the second and third semiconductor die.
However, Constantino discloses a package comprising: a first semiconductor die 302, a second semiconductor die 308 coupled to the at least one second metal trace 318; and a third semiconductor die 314 coupled to the at least one second metal trace 318 (fig. 3A).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Bang by having second and third semiconductor dice, as taught by Constantino, in order to provide the stacked multichip device structure.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (U.S. 10049954; hereinafter Bang) in view of Constantino et al. (U.S. 9735112; hereinafter Constantino) and further in view of Hashimoto et al. (U.S. 2010/0001790; hereinafter Hashimoto).
, as discussed in details above, Bang as modified by Constantino substantially discloses all the limitation as claimed above except for a low-side semiconductor die, a high-side semiconductor die, and the driver integrated circuit (IC) die.
However, Hashimoto discloses a device comprising: a low-side semiconductor die Q2 (¶0006), a high-side semiconductor die Q1 (¶0006), and the semiconductor die is a driver integrated circuit (IC) die (¶0006).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Bang and Constantino by having the low-side semiconductor die, the high-side semiconductor die, and the driver integrated circuit (IC) die, as taught by Hashimoto, in order to increase the device functionality for the semiconductor module.
Regarding claim 17, Bang discloses a semiconductor package comprising:
a substrate (labeled fig. 9C) having a first surface (e.g. a bottom surface of the substrate in labeled fig. 9C) and a second surface (e.g. a top surface of the substrate in labeled fig. 9C) opposite to the first surface, the substrate having a via (labeled fig. 9C) extending between the first surface and the second surface;
a metal trace 224 (fig. 9C) coupled to the first surface of the substrate, the via connecting the metal trace;
a molding 150 (fig. 9C) encapsulating the semiconductor die 430 and a majority of the substrate, at least a portion of the metal trace 224 (fig. 9C) being exposed through the molding 150 such that the substrate is configured to function as a heat sink  (e.g. the semiconductor die 430 is locating above the substrate; therefore, the substrate is configured to function as the heat sink).
Bang doesn’t disclose a leadframe portion coupled to the second surface of the substrate, a high-side semiconductor die coupled to the second surface of the substrate; and a low-side semiconductor die coupled to the second surface of the substrate.

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Bang by having the leadframe portion coupled to the second surface of the substrate, as taught by Constantino, in order to enhance the structural strength for the semiconductor package.
Furthermore, Hashimoto discloses a device comprising: a low-side semiconductor die Q2 (¶0006) and a high-side semiconductor die Q1 (¶0006) coupled to a second surface of a substrate (¶0006).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Bang and Constantino by having the low-side semiconductor die and the high-side semiconductor die coupled to the second surface of the substrate, as taught by Hashimoto, in order to increase the device functionality for the semiconductor module.
Regarding claim 18, Constantino discloses the package further comprising: a first passive device 314 (fig. 3A) coupled to the substrate 310; and a second passive device 314 coupled to the substrate 312 (fig. 3A).
Regarding claim 19, Hashimoto discloses the package further comprising: a driver integrated circuit (IC) die coupled to the second surface of the substrate (¶0006).
Regarding claim 20, as discussed in detailed above, Bang as modified by Constantino substantially discloses all the limitations as claimed above.  Constantino also discloses the semiconductor die (labeled fig. 3A) and semiconductor die (labeled fig. 3A) are coupled to the second surface of the substrate via a second metal trace and a third metal trace (labeled fig. 3A), and the IC die is coupled to the second surface of the substrate via the second metal trace but not the third metal trace (labeled fig. 3A). 

    PNG
    media_image7.png
    483
    892
    media_image7.png
    Greyscale


Bang as modified by Constantino do not disclose a low-side semiconductor die, a high-side semiconductor die and the driver integrated circuit (IC) die.
However, Hashimoto discloses a device comprising: a low-side semiconductor die Q2 (¶0006), a high-side semiconductor die Q1 (¶0006) and the driver integrated circuit (IC) die coupled to a second surface of a substrate (¶0006).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Bang and Constantino by having the low-side semiconductor die, the high-side semiconductor die and the driver integrated circuit (IC) die coupled to the second surface of the substrate, as taught by Hashimoto, in order to increase the device functionality for the semiconductor module.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894      

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894